[AltContent: connector]
    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Graeser Associates International Inc.ATTN: Myra Spearman
111 West Jackson
Suite 1700
Chicago, IL 60604

In re Application of: MARIANI, Benoit et al.
Serial No.: 16/443,876         
Filed: June 18, 2019
Docket: K1092FULL
Title: SYSTEM AND METHOD FOR SELF-LEARNING AND REFERENCE TUNING ACTIVITY MONITOR

::::::


DECISION UNDER 37 CFR § 1.181




This is a decision on the petition filed May 04, 2022 seeking to have the finality of the Office action mailed on April 06, 2022 withdrawn and for a new period of response to be provided. The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is GRANTED IN PART. 
REVIEW OF FACTS

The record shows that:

A rejection under 35 U.S.C. 101 was not made in the non-final Office action dated July 1, 2021.  Additional limitations were amended into the claim that did not necessitate rejection under 35 U.S.C. 101 in the response filed December 30, 2021.  A rejection in the final Office action dated April 6, 2022 included a rejection under 35 U.S.C. 101.

Petitioner requests the finality of the Office action of April 6, 2022 be withdrawn.
REGULATION AND PRACTICE

MPEP § 706.07(a) Final Rejection, When Proper on Second Action states in relevant part: 
 
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment. 

ANALYSIS

Request to withdraw finality of the April 06, 2022 Office action
In finding petitioner's points of argument persuasive, the finality of the Office action issued on April 06, 2022 is found to be improper.  The requested relief is GRANTED.  
Request for a new response periodThe MPEP provides guidance that time is reset to reply to an Office action when an Office action contains some error that affects Applicant’s ability to reply. MPEP 710.06. Petitioner has not argued that anything is preventing them from understanding and replying to the objections and rejections made in the April 06, 2022 Office action.

Applicant is reminded that the mere filing of a petition will not stay any period for reply that may be running against the application, not act as a stay of other proceedings (37 CFR 1.181(f)).  The requested relief is DISMISSED.  
DECISION

For the above-stated reasons, the petition is GRANTED IN PART and the finality of the Office action of April 06, 2022 is hereby withdrawn.
 
As the finality is being withdrawn, any reply responding to the outstanding Office action of April 06, 2022 will be treated under 37 CFR 1.111. The period to respond set in the Office action remains unchanged.

Any inquiry concerning this decision should be directed to David Duffy at (571) 272-1574. 


/JONATHAN C TEIXEIRA MOFFAT/Group Director TC 3700_____________
Jonathan Moffat                                                                                                                                                                                                       Director TC 3700